Citation Nr: 0502626	
Decision Date: 02/03/05    Archive Date: 02/15/05	

DOCKET NO.  97-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The Board remanded the appeal in May 2000.

The issue of entitlement to service connection for bronchitis 
based on tobacco use/nicotine dependence during active 
service was remanded in May 2000.  A January 2002 RO decision 
granted service connection for bronchitis based on tobacco 
use/nicotine dependence during active service and assigned a 
30 percent evaluation.  Therefore, this issue is now moot.

Although the veteran initially filed a notice of disagreement 
with the evaluation assigned for bronchitis, in June 2002, he 
withdrew his notice of disagreement with the evaluation 
assigned for bronchitis.  

In September 2003 the Board denied the veteran's claims.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By decision in August 
2004 the Court granted a joint motion vacating and remanding 
the Board's decision.  Copies of the joint motion and Court's 
order have been included in the claims file.  

The issues of service connection for migraine headaches and 
PTSD, and a total disability evaluation based on individual 
unemployability due to service connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1989 RO decision denied service 
connection for migraine headaches.

2.  Evidence received since the June 1989 RO decision is new 
and does bear directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The June 1989 RO decision denying the claim of service 
connection for migraine headaches is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for migraine headaches is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5109, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With consideration that the only decision on the merits 
herein is a grant with respect to finding that new and 
material evidence has been received to reopen the claim, the 
Board concludes that all requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  38 U.S.C.A. 
§ 5100 et seq. (West 2002).

The changes to 38 C.F.R. § 3.256(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.  

A June 1989 RO decision denied service connection for 
migraine headaches.  The evidence of record at the time of 
that decision included the veteran's service medical records.  

The report of the veteran's November 1965 service entrance 
examination and medical history reflects that the veteran 
reported that he did not have a history of frequent or severe 
headaches.  The examination indicates that the veteran was 
neurologically normal.  A March 1966 service medical record 
reflects that the veteran had blurred vision with headaches.  
A December 1966 record reflects that he had a long history of 
headaches and the impression was migraine headaches.  A 
January 1967 service medical record reflects that the veteran 
had a migraine attack, and an April 1967 record reflects that 
the veteran was placed on a profile for his headaches.  A 
June 1967 service medical records indicates that the veteran 
had migraine headaches since age 3, and they were worse upon 
coming to Vietnam.  The report of the veteran's August 1967 
service separation examination, and medical history completed 
in conjunction therewith, reflects that the veteran reported 
that he did not have a history of headaches and on 
examination he was neurologically normal.

The report of an August 1978 VA neurology consultation 
reflects that the veteran had headaches since age 2 or 3.  
The impression was migraine headaches.  A November 1978 RO 
decision denied service connection for headaches.

A VA hospital discharge summary, relating to a 
hospitalization in October and November 1988, reflects that 
the diagnosis was migraine headaches.  An April 1989 VA 
treatment record reflects an assessment of classic migraines.

A June 1989 RO decision denied service connection for 
migraine headaches on the basis that they preexisted service 
with no aggravation.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in conjunction with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material,' we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

The evidence submitted subsequent to the June 1989 RO 
decision includes a July 1998 report of private psychological 
evaluation.  This report provides a summary which indicates 
that the veteran presented with both emotional and physical 
complaints, including migraine headaches and the symptoms of 
emotional distress associated with a prior history of 
psychological trauma.  While it is not clear if the private 
psychologist meant that it was only the symptoms of emotional 
distress that were associated with a prior history of 
psychological trauma, it could be read that he meant that 
migraine headaches were also associated with a prior history 
of psychological trauma.  

This evidence is new and it is also material because it may 
provide an etiology for the veteran's migraine headaches that 
is related to active service.  It contributes to a 
possibility of a more complete picture of the circumstances 
surrounding the origin of the veteran's currently manifested 
migraine headaches.  Consequently, since the evidence is both 
new and material, the veteran's claim for service connection 
for migraine headaches must be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for migraine headaches has been submitted.  
To this extent only, the appeal is granted.


REMAND

The record does not indicate that an attempt has been made to 
verify the stressors that the veteran has reported.  His 
representative has requested that the veteran be afforded an 
additional examination to determine whether or not he has 
PTSD.  The record reflects that there is some conflict with 
respect to whether or not the veteran currently has PTSD.  

In light of the reopening of the claim for service connection 
for migraine headaches an examination is warranted to address 
whether they preexisted service or had their onset therein.  
It does not appear that an attempt has been made to inquire 
of the veteran as to whether he received any pre service 
medical care for headaches.

The record does not indicate that the veteran has been 
provided with notification in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be provided notice 
of the VCAA in accordance with Pelegrini.

2.  Please contact the veteran and ask 
him to provide the names and addresses of 
any health care providers who treated him 
for migraine headaches prior to his entry 
into active service in November 1965.  
After acquiring any necessary 
authorization please contact the 
identified health care providers and 
request copies of records relating to 
treatment of the veteran prior to 
November 1965.

3.  Please contact the veteran and ask 
where he has received health care, both 
private and VA, for migraine headaches, 
and PTSD since June of 2000.  Please 
request names and addresses.  After 
obtaining any necessary authorization, 
please contact the identified health care 
providers and request copies of all 
records relating to treatment of the 
veteran for migraine headaches and PTSD 
from June 2000 until the present.  

4.  Please contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), and provide them with 
copies of all the veteran's service 
personnel records, as well as the 
stressor statement included with the 
veteran's original claim for service 
connection for PTSD in December 1997, the 
January 1998 letter from the veteran's 
attorney regarding the Presidential Unit 
Citation and the RVN Cross of Gallantry, 
and a copy of the June 1997 hearing 
transcript, submitted in May 1998, 
relating to testimony offered by a fellow 
soldier from the veteran's unit, as well 
as the veteran's testimony.  USASCRUR 
should be requested to verify whether the 
veteran experienced the stressful events 
he reports.  They should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

5.  Following the receipt of the report 
from USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, please prepare 
a report detailing the nature of any 
combat action or inservice stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
report should so state.  The report 
should be added to the claims file.

6.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the USASCRUR or the report by the RO 
may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
report of USASCRUR or the RO's report are 
responsible for that conclusion, or 
whether the currently manifested PTSD is 
related to other nonservice or 
nonverified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.

7.  The veteran should be afforded a VA 
neurology examination to determine the 
existence and etiology of any currently 
manifested migraine headaches.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether there is clear and unmistakable 
evidence that the veteran had a migraine 
headache disorder that preexisted his 
entry into active service in 
November 1965, and was not aggravated by 
that service.  If there is not clear and 
unmistakable evidence that the veteran's 
migraine headache disorder preexisted his 
entry into active service in November 
1965, and was not aggravated by such 
service, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
currently has a migraine headache 
disorder that is related to his active 
service.  A complete rationale for all 
opinions expressed should be provided.

8.  Thereafter, please readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


